ICJ_055_FisheriesJurisdiction_GBR_ISL_1974-07-25_JUD_01_ME_05_FR.txt. 53

OPINION INDIVIDUELLE DE M. DILLARD
[Traduction]

Je souscris à l’arrêt de la Cour. Si je présente une opinion individuelle,
c’est d’abord pour développer quelques aspects peut-être sujets à contro-
verse de cet arrêt et ensuite pour le situer dans une perspective plus vaste.

* x

Le nœud du différend est le problème classique né du conflit d’intéréts
entre un Etat riverain ! qui se déclare spécialement tributaire de ses « péche-
ries côtières » et un Etat pratiquant la pêche dite «lointaine », dont les
droits traditionnels et les besoins présents s’opposent à ceux de l'Etat
riverain. Cependant, si le problème général est classique, le problème
particulier qui se pose à la Cour est plus nettement circonscrit. LI s’agit du
sens à donner à l’échange de notes du 11 mars 1961, dont la Cour, au

1 Dans les eaux qui entourent I’Islande, situées à l’intérieur d’une zone technique-
ment désignée comme la région Va du Conseil international pour l’exploration de la
mer, les prises ont atteint en moyenne, de 1952 à 1972, environ un million de tonnes
par an. L'Islande, le Royaume-Uni et la République fédérale d’Allemagne capturent
régulièrement de 96 à 97 pour cent du volume total des prises. Les principales espèces
de poissons sont actuellement la morue, le capelan, le colin, le sébaste et l’aiglefin.
(Jusqu'en 1966, le hareng occupait aussi une place importante.) Sur l’ensemble des
espèces, ces cinq-là représentent 94 pour cent du total; la morue tient la première place.

Le cycle biologique, les habitudes migratoires et les facteurs de reproduction de
toutes les espèces sont directement liés à ’hydrographie de la région, y compris action
des eaux chaudes et salées du Gulf Stream.

Une présentation graphique de ces problèmes, avec une série complète de tableaux,
de diagrammes et de données statistiques a été soumise à la Cour par M. Arno Meyer
à l’audience publique du 28 mars 1974. Elle figurera dans le volume des Mémoires,
plaidoiries et documents concernant l'affaire parallèle de la Compétence en matière de
pêcheries (République fédérale d’ Allemagne c. Islande).

Des renseignements statistiques détaillés sur les aspects économiques de l’industrie de
la pêche pour les trois nations figurent dans la circulaire n° 314 de la FAO, intitulée
« Les effets économiques et sociaux de l’industrie de la pêche —- Etude comparée »
(Rome, 1973). Le plus significatif de tous les faits révélés dans cette étude est peut-être
que les exportations de poisson représentent, pour l'Islande, 83 pour cent de l'ensemble
des exportations. Si l'Islande a une production locale sensiblement excédentaire par
rapport à la consommation, les deux autres Etats sont en grande partie tributaires des
sources non locales pour les produits de la pêche. La circulaire de la FAO, tout en
donnant aussi des chiffres sur l'emploi dans le secteur de la capture et du débarquement
des poissons, ne prétend pas fournir de renseignements sur la transformation et la
distribution du poisson, la construction des navires, l'équipement, et les industries
connexes. Pour apprécier la portée des intérêts en conflit, il faut évidemment tenir
compte à la fois des facteurs biologiques et économiques. Des problèmes de ce genre
sont examinés en détail par McDougal et Burke dans The Public Order of the Oceans
(1967) et D. M. Johnston, The International Law of Fisheries (1965).

54

 
COMPÉTENCE PÊCHERIES (OP. IND. DILLARD) 54

stade juridictionnel de la présente affaire, a définitivement jugé qu’il cons-
titue un traité en vigueur entre les Parties. L'effet de ce traité sur la na-
ture et la portée de la compétence de la Cour et les droits des Parties, eu
égard aux conclusions du demandeur, n’était nullement évident. La Cour,
pour cette raison, n’a pas pu se mettre d’accord sur tous les aspects de
l'affaire.

Comme dans d’autres controverses, l’appréciation des points de fait et
de droit dépend, jusqu’à un certain point, de la conception générale dont
chaque juge s’inspire dans son analyse.

En l'espèce, il n’était guère douteux que la tentative faite par l'Islande
pour exercer unilatéralement une compétence exclusive dans les eaux
litigieuses n’était pas opposable au Royaume-Uni. Mais les motifs in-
voqués à lappui de cette conclusion ne traduisent pas une conception
uniforme et cette diversité a entraîné des interprétations variées quant
aux exigences du traité et aux conclusions du demandeur.

Je dois dire tout de suite que l’arrêt de la Cour s'inspire d’une concep-
tion, selon moi, solidement justifiée. Cela n’empêche qu’à mon sens
d’autres conceptions n'étaient nullement incapables d’emporter ta con-
viction. Je m’arréterai brièvement sur deux d’entre elles. J’examinerai
ensuite le problème particulier de la réponse aux troisième et quatrième
conclusions du demandeur!.

L'une de ces conceptions part de l’idée que I’[slande a commis une
violation substantielle de |’échange de notes de 1961 dont la Cour a déjà
déclaré qu’il constitue un traité en vigueur. Les clauses et les conséquences
de ce traité ne laissent pas place au doute. Même si I’Islande, confor-
mément à son intention maintes fois déclarée d’élargir sa zone de pêche
— intention inscrite, elle aussi, dans le traité — avait eu la faculté de pro-
noncer unilatéralement un tel élargissement, elle n'avait pas le droit d’ap-
pliquer cet élargissement à l’encontre des navires du Royaume-Uni, sauf
dans trois éventualités: a) si le Royaume-Uni s’abstenait de le contester
ou 6) si les Parties aboutissaient à un accord par voie de négociation ou
c) si, à la suite d’une contestation, la Cour statuait sur la licéité de lélar-
gissement en droit international.

Le traité, où sont énoncées l'obligation de notifier tout élargissement
six mois à l'avance et celle de s’adresser à la Cour, a été analysé en détail
dans l’arrêt rendu au stade de la compétence et point n’est besoin d’y
revenir ici 2. [l suffira de dire que la clause aux termes de laquelle «au cas
où surgirait un différend en la matière, la question sera portée, à la
demande de l’une ou l’autre partie, devant la Cour internationale de
Justice » ne constituait pas simplement une clause dissociable en raison de

1 Toutes les conclusions du demandeur sont énoncées au paragraphe 11 de l'arrêt.
2 Arrêt du 2 février 1973, C.1.J. Recueil 1973, p. 8-16.

55
COMPÉTENCE PÊCHERIES (OP. IND. DILLARD) 55

son intérêt secondaire; c'était un élément essentiel de l’ensemble de
Paccord, dont le Royaume-Uni a souligné l'importance au cours des
négociations. Cette importance tenait en grande partie à ce qu’elle
prévoyait une méthode amiable de règlement des différends éventuels.

Il n’est guère nécessaire de s’attarder à démontrer que, l'Islande ayant
donné son accord sur une méthode par laquelle elle pourrait élargir sa
compétence en matière de pêcheries vis-à-vis du Royaume-Uni, elle com-
mettait, en ne l’appliquant pas, une violation substantielle du traité. C’est
presque un axiome de dire que quand un accord ou autre instrument
stipule qu’un acte doit être accompli d’une manière précise, il doit l’être
ainsi ou pas du tout.

Cette conception de l'affaire, qui se fonde sur une violation flagrante du
traité, priverait de pertinence, lors de l'examen du différend au fond, toute
théorie que FIslande pourrait invoquer pour justifier lélargissement
décidé par elle. Cela est vrai, que la justification invoquée se fonde sur une
modification du droit coutumier, sur «le caractère raisonnable» des
limites élargies eu égard à la doctrine du plateau continental, ou sur tout
autre motif. Tant que le traité reste en vigueur, l'Islande n’a pas le droit
de le rejeter, ni celui de s’écarter de la méthode prévue pour régler le dif-
férend.

Cette conception de l'affaire aurait pour effet de permettre à la Cour de
dire et juger que selon le droit international l'Islande ne saurait se faire
justice à elle-même et qu'en ce qui concerne la présente instance elle ne
saurait donc opposer l'élargissement décidé par elle au Royaume-Uni.

On peut objecter que cette manière de raisonner se fonde sur une inter-
prétation trop étroite de ce qu’est le «fond » de l’affaire, tel que envisage
P’échange de notes de 1961, et qu’elle laisse le litige imparfaitement résolu.
En tout cas, cette conception, qui pouvait se justifier, n’a pas été retenue.

El y en a une autre que la majorité de la Cour n’a pas adoptée, que l’on
peut rationnellement justifier mais qui se situe sur un tout autre plan — il
va sans dire que les partisans de ce point de vue ne sont pas responsables
de ma façon de le présenter. Je le rattacherai à la première conclusion du
Royaume-Uni.

Cette conclusion demandait à la Cour de dire et juger:

«que la prétention de l'Islande d’avoir droit à une zone de compé-
tence exclusive sur les pêcheries jusqu’à 50 milles marins à partir des
lignes de base tracées autour de ses côtes est sans fondement en droit
international et n’est pas valable ».

On notera que cette conclusion diffère, par son caractère général, des
deuxième et troisième conclusions, que la Cour a d’ailleurs accueillies
favorablement, car elle semble demander à la Cour de dire que l’élargisse-
ment proclamé était ipso jure dépourvu de fondement en droit interna-
tional erga omnes, alors que les deuxièr.s et troisième conclusions limi-
tent rigoureusement le litige à Popposabilité de cet élargissement au
Royaume-Uni.

56
COMPETENCE PÊCHERIES (OP. IND. DILLARD) 56

Naturellement, une décision sur la premiére conclusion aurait automa-
tiquement englobé la deuxième et la troisième. De plus, ses termes cor-
respondaient, pour l’essentiel, à ceux dont on s’est servi au cours des négo-
ciations qui ont précédé l’adoption de l’échange de notes de 1961.

Le peu d’empressement mis 4 statuer sur cette conclusion peut s’expli-
quer par trois considérations distinctes mais connexes. (Je ne saurais parler
au nom de mes collégues, et ne donne que mon impression personnelle.)

La première considération a été que, à s’en tenir à une analyse en
quelque sorte numérique de la pratique des Etats, l’état du droit interna-
tional coutumier relatif aux extensions unilatérales de la compétence en
matière de pêcheries était si incertain en 1972 qu'il rendait fragile toute
décision définitive à ce sujet.

La deuxième considération a été la conviction plus profonde, liée à la
nature même du caractère évolutif du droit international coutumier, que
l’on ne peut ni ne doit identifier celui-ci grâce à la formule classique
— usage répeté joint à l’opinio juris — mais qu’il faut reconnaître en lui le
produit d’un processus continu de revendications et de contre-revendica-
tions dans le contexte de différends précis. Cette notion rendrait intellec-
tuellement suspecte toute décision définitive sur l’applicabilité erga omnes
de la «règle des 12 milles » qui risquerait, par son caractère trop géné-
ral, de ne pas tenir compte des nombreuses variables qui donnent son
contenu au droit international coutumier et conditionnent son application.

La troisième considération a été l’idée inexprimée qu’à cause de la
troisième Conférence sur le droit de la mer il serait imprudent de la part
de la Cour d’entreprendre de statuer sur la question d’une limite «déter-
minée » en ce qui concerne l'élargissement de la compétence en matière de
pêcheries, question dont il est reconnu qu’elle est en pleine évolution sur
le plan politique et juridique.

En énonçant ces idées, je n’entends pas suggérer que la Cour a préféré
esquiver le problème de la validité en droit international de l’extension
décidée par l’Islande pour le motif qu’il était trop difficile d’y répondre. La
Cour a seulement cherché un moyen de ne pas statuer sur ce point dans
les termes généraux que réclamait la première conclusion du Royaume-
Uni. Pour l'essentiel, elle y est parvenue en insistant sur le caractère
exclusif de l'extension revendiquée au mépris des droits établis du
Royaume-Uni. Elle a jugé que ce caractère était contraire à la norme
supérieure de droit international inscrite dans la clause limitative de
l’article 2 de la Convention de 1958 sur la haute mer, norme (ou principe)
applicable erga omnes !. Cette conception de l’affaire, qui apparaît dans

1 L'article 2 précise que la liberté de la haute mer englobe la liberté de la pêche, à
côté de la liberté de la navigation, de la liberté de poser des câbles et des pipe-lines
sous-marins et de la liberté de survol. La clause limitative dispose:

«Ces libertés, ainsi que les autres libertés reconnues par les principes généraux
du droit international, sont exercées par tous les Etats en tenant raisonnablement
compte de l'intérêt que la liberté de la haute mer présente pour les autres Etats. »

La «norme» énoncée dans cet article est formulée à la manière d’un «principe»

57
COMPÉTENCE PÊCHERIES (OP. IND. DILLARD) 57

les sous-paragraphes 1 et 2 du dispositif, dispensait la Cour de statuer
définitivement sur la règle dite des 12 milles ou sur la première conclusion
du Royaume-Uni.

Cela dit, je tiens à présenter les observations suivantes.

L'affirmation selon laquelle, vers le milieu ou la fin des années 60, le
droit international coutumier s'était cristallisé de sorte que la limite
extérieure des zones de pêche exclusives était fixée à 12 milles, sans être
concluante, paraît convaincante. Les évaluations numériques relatives à la
pratique des Etats varient dans une certaine mesure en raison des diffé-
rents critères retenus pour déterminer en quoi consiste l'exclusivité (voir
la circulaire des pêches de la FAO, n° 127, Rome, août 1971). Il est clair
que, si l'on veut être réaliste, la question n'est pas du tout de savoir s’il y a
une limite fixe de 12 milles, mais plutôt quel est le nombre d’Etats dont la
mer territoriale et la zone de pêche exclusive, prises ensemble ou séparé-
ment, ne dépassent pas 12 milles. Une analyse autorisée de la situation de
cent quarante-sept pays indépendants montre qu'en août 1972 quatre-
vingt-seize Etats avaient des limites de 12 milles ou de moins de 12 milles,
dix-neuf des limites qui allaient de 15 à 200 milles, quatre étaient dans une
situation ambiguë et vingt-huit n’avaient aucune ouverture sur la mer. Un
tableau du Département d'Etat américain montre que, sur cent vingt-trois
Etats, quatre-vingt-huit pour cent avaient des limites égales ou inférieures
à 12 milles et douze pour cent des limites fixées à plus de 12 milles. Il
existe de nombreuses autres sortes d’énumérations. Pour apprécier pleine-
ment la portée de ces tableaux et d’autres du même genre, il faudrait tenir
compte de la répartition géographique, de importance variable des in-
térêts maritimes et de nombreux autres facteurs qui dépassent le cadre de
la présente opinion. Des passages du mémoire du Royaume-Uni sur le
fond mettent en lumière certains de ces facteurs (par. 245-257) 1.

 

(standard) et non dune «règle» au sens étroit de ce terme. Autrement dit un tribunal,
ou toute autre autorité, peut l'appliquer avec plus de souplesse que si elle obligeait à
mettre en œuvre ce qu'on peut appeler la «syntaxe juridique». L'emploi de «principes »
permet de concilier jusqu'à un certain point le besoin d'une «norme générale» permet-
tant une prévisibilité suffisante avec le besoin de s'adapter aux caractéristiques d’une
situation spéciale, point sur lequel je reviendrai dans la présente opinion.

Sur le sens des principes ou standards, voir Pound, « Hierarchy of Sources and Forms
in Different Systems of Law», 7 Tulane Law Review, 475 (1933); sur l'emploi des
critères pour individualiser l'application du droit, voir Pound, An Introduction ta the
Philosophy of Law (1953), p. 64.

1 Une mise en garde s'impose car les tableaux relatifs aux élargissements de compé-
tence risquent d'induire en erreur si l’on n’analyse pas le degré de contrôle que l'Etat
riverain prétend exercer. Dans la circulaire de la FAO n° 127 (Rome, 1971), le critère
de la compétence «exclusive» utilisé s'applique à tout Etat qui réserve le droit de
pêche à ses ressortissants «même lorsque sa législation ou un accord auquel il est
partie autorise la pêche par des non-nationaux sous réserve de certaines conditions »
(p. 1257). Bien qu'acceptable, ce critère peut ne pas coïncider avec celui d’autres
énumérations où les mesures de conservation décidées d’un commun accord ne figu-
reraient pas comme des revendications «exclusives ».

Pour certaines incertitudes dans ce domaine, voir: Stevenson, « Who is to control
the Oceans: US Policy and the 1973 Law of the Sea Conference», vol. VI, The Inter-

58
COMPÉTENCE PÊCHERIES (OP. IND. DILLARD) 58

L’argument selon lequel le droit international coutumier dans sa con-
ception classique consacre une limite extérieure de 12 milles est corroboré
par le fait, dont la Cour pourrait prendre acte, qu’en pratique les Etats
reconnaissent la limite de 12 milles à titre d'obligation juridique et non
simplement par tolérance réciproque ou par courtoisie. En revanche, nom-
breuses sont les prétentions à exercer une compétence au-delà de 12 milles
qui ont suscité les protestations des Etats touchés par ces mesures. On ne
peut pas non plus légitimement conclure de l’absence de protestation des
Etats qui ne sont pas intéressés qu’ils admettent nécessairement ces exten-
sions unilatérales de la compétence exclusive 1.

L'autorité de la Cour internationale de Justice est parfois invoquée
pour justifier une théorie quasi universaliste, par opposition à une théorie
consensueile du droit international coutumier. C’est ainsi que, dans l’af-
faire des Pécheries entre le Royaume-Uni et la Norvége, la Cour a décla-
ré, à propos de la règle des 10 milles applicable aux baies (C.Z.J. Recueil
1951, p. 131):

«la Cour estime nécessaire d’observer que si la règle des dix milles
a été adoptée par certains Etats, aussi bien dans leurs lois nationales
que dans leurs traités et conventions, et si quelques décisions arbi-
trales en ont fait application entre ces Etats, d’autres Etats, en
revanche, ont adopté une limite différente. En conséquence, la
règle des dix milles n’a pas acquis l’autorité d’une règle générale de
droit international ».

Il convient cependant de noter que, comme la Cour l’a relevé, la Nor-
vège s'était toujours opposée à toute velléité d'appliquer la règle aux
côtes norvégiennes. Or, par un contraste marqué, tout en proclamant ses
aspirations à œuvrer en vue d’une extension future, l'Islande a volontai-
rement reconnu, dans l'échange de notes de 1961, qu’elle respecterait une
limite extérieure de 12 milles. Exprimer des aspirations ou des intentions
n’est pas inconciliable avec le fait d'admettre — comme l’{slande — que,
tant que ces aspirations ne sont pas réalisées, on est lié par la règle des
12 milles.

Pour être tout à fait équitable à l'égard des thèses de l'Islande, il faut
dire cependant que l'analyse qui précède ne rend pas entièrement justice
aux arguments qu’elle a invoqués officiellement en diverses occasions.
L'Islande part d’un principe différent qui exclut implicitement celui dont
procède l’idée d’un droit «établi». La pratique des Etats étant très
variable, l'Islande soutient en réalité qu’il n’y a pas de droit applicable
ou, du moins, que le droit considéré comme un ensemble de restrictions

 

variables formulées en Amérique du Sud, voir Garcia Amador dans 68 American
Journal of International Law, 33-50 (1974).

1 Logiquement, ce n'est pas parce que les protestations établissent le défaut d’ac-
quiescement que l’absence de protestations établit l’acquiescement; ce problème fait
l’objet d’un examen dans D'Amato, The Concept of Custom in International Law (1971),
p. 85, 98 à 102, 195.

59
COMPÉTENCE PÊCHERIES (OP. IND. DILLARD) 59

s'imposant au comportement des Etats présente des lacunes, donc que le
droit ne s'oppose pas à ce que chaque Etat élargisse sa compétence ex-
clusive en matière de pêcheries. L’Islande n’invoque pas une exception à
une règle établie, mais une règle d’un genre différent, à savoir une règle
@habilitation, qui, à défaut de règle particulière en sens contraire, permet
à l'Etat riverain se trouvant dans une situation spéciale d'étendre unila-
téralement sa juridiction dans des limites jugées par lui raisonnables. Elle
soutient en outre que l’extension décidée par elle est «raisonnable » car
elle coïncide d’une manière générale avec les limites de son plateau
continental.

On voit tout de suite que cet argument conduit à se poser non seule-
ment la question de la charge de la preuve, mais aussi, en poussant plus
loin la recherche théorique, la question très discutée de l'autonomie des
Etats et de leur liberté d’action et des présomptions qui en découlent.
Cela nous ramène à l'affaire controversée du Loftus! et à la démarche
suivie par la Cour internationale de Justice en présence des conclusions
dont elle était saisie dans l'affaire des Pécheries 2. Je ne saurais examiner
ces problèmes en profondeur sans allonger démesurément la présente
opinion. Qu'il me suffise de dire pour le moment que, si le problème de la
charge de la preuve peut avoir une certaine importance quand il s’agit de
se prononcer sur des questions de fait et de compétence, il n’a guère d’in-
térêt dans la présente espèce. Il en va de même de la notion de la liberté
d’action des Etats. M’inspirant de Lauterpacht 3, je dirai que, si l’exer-
cice d’une liberté porte atteinte aux intérêts d’autres Etats, la question de
sa justification se pose. La Cour doit statuer sur cette question à la lu-
mière du droit applicable et, il n’y a guère avantage à essayer de se per-
mettre des présomptions, ou de se fonder sur l'incidence de la charge de la
preuve. On peut soutenir, par exemple, que l'Islande a été la partie agis-
sante qui s’est efforcée de modifier le droit établi et que c’est à elle qu'il
incombe de prouver que ses prétentions sont juridiquement justifiées. In-
versement on peut soutenir que le demandeur joue en quelque sorte le
rôle de plaignant en l'espèce et qu’il lui appartient donc de démontrer le
caractère illicite des mesures prises par l'Islande. De toute façon, la Cour
aura à se prononcer sur les droits des Parties. La notion de la liberté
d'action des Etats et celle de la charge de la preuve suggèrent une analogie
avec les procédures criminelles et civiles de certains Etats. Appliquée à la
présente affaire, cette analogie est déplacée.

1 C.P.J.I. série A n° 10 (1927), p. 18. Cf. Hudson. The Permanent Court of Inter-
national Justice (1943), p. 611, 612; D’Amato, op. cit. supra, p. 178-189.

2 CULT, Recueil 1951, p. 116. Cf. Waldock, « The Anglo-Norwegian Fisheries Case »,
28 British Year Book of International Law (1951), p. 114, et Fitzmaurice, «The Law
and Procedure of the International Court of Justice, 1951-1954: General Principles
and Sources of Law », 30 British Year Book of International Law (1953), p. 8-26.

3 Lauterpacht, The Development of International Law by the International Court
(1958), p. 361. Voir aussi Fitzmaurice, « The Law and Procedure of the International
Court of Justice, 1951-1954: Questions of Jurisdiction, Competence and Procedure »,
34 British Year Book of International Law (1958), p. 149-150.

60
COMPÉTENCE PÊCHERIES (OP. IND. DILLARD) 60

Si j'estime que la règle des 12 milles peut s’appuyer sur une base théo-
rique plus solide qu’une règle rivale reposant sur la notion de l’«inexis-
tence du droit» ou d’une «lacune flagrante» dans le droit !, je crois
néanmoins que, comme il a déjà été indiqué, le processus d’évolution du
droit international coutumier dispense la Cour de statuer sur la première
conclusion du Royaume-Uni, d’après laquelle l’extension unilatérale
décidée par l'Islande était sans fondement en droit international ipso jure
et erga omnes. Il suffit pour statuer en l’espèce que cette extension soit, en
droit international, inopposable au demandeur.

Pendant la procédure orale, un membre de la Cour a posé la question
suivante au conseil du Royaume-Uni:

«Le demandeur soutient-il que ses trois premières conclusions,
c’est-à-dire les conclusions a), b) et c), sont à ce point interdépen-
dantes que la Cour doit statuer sur la première pour pouvoir statuer
sur la deuxième et la troisième? » (Compte rendu du 25 mars 1974,
p. 33.)

En répondant, le conseil du Royaume-Uni a déclaré, après avoir ana-
lysé la teneur des trois conciusions:

«Il s’ensuit que les trois conclusions a), b) et c) ne sont pas à ce
point interdépendantes que la deuxième et la troisième ne puissent
être examinées séparément de la première. De l'avis du Gouverne-
ment de Sa Majesté, i/ est par conséquent loisible à la Cour de statuer
sur les deuxième et troisième conclusions sans statuer sur la première,

 

1 La difficulté, si l’on recourt au concept de l’«inexistence du droit », tient à ce qu'il
risque d'impliquer que les Etats sont libres d'adopter toute limite qu'ils jugent raison-
nable, idée propre à répandre la confusion et à alimenter les confits. Certes, le fait
qu'il se manifeste, dans la pratique des Etats, des divergences d'où résulte une grande
marge d'incertitude, fait naître des doutes sur l'utilité ou l'opportunité d’une règle
précise, mais le choix ne doit pas résider entre cela et l’abîime du vide juridique. Une
meilleure solution consiste à reconnaître des exceptions à la norme dominante, ou a
reprendre le classement des normes elles-mêmes de manière à tenir compte des circons-
tances spéciales, comme dans l'affaire des Pécheries. Sur le plan théorique, l’idée de
Y «inexistence du droit» ou du «vide» suscite des difficultés d’une grande portée.
Certaines de ces difficultés sont examinées dans les ouvrages cités en référence dans les
notes du paragraphe précédent.

Il y a plus. Le fait qu'en 1958 ou 1960 les Etats ne soient pas parvenus à un accord
formel sur une limite précise ne signifie pas qu'ils aient accepté pour autant le postulat
extrême de l'autonomie des Etats qui accorderait à chacun d'eux la liberté de fixer les
limites comme bon lui semble. Les conférences sont même parties du principe opposé,
principe dicté par la conscience qu'il existe un intérêt collectif hostile à l’idée d’une
liberté sans frein. Il convient de rappeler que la conférence de 1958 a rejeté, avec
raison, la seule proposition qui ait été mise aux voix sur la question de la faculté pour
PEtat riverain de fixer à son gré la limite de sa mer territoriale. S'il n’y a évidemment
pas identité entre les problèmes de la mer territoriale et ceux des pêcheries, la question
des élargissements unilatéraux peut néanmoins constituer un domaine commun. La
proposition a été rejetée à la Première Commission par 44 voix contre 29, avec
9 abstentions et, en séance plénière, par 47 voix contre 21, avec 17 abstentions. Il est
plus significatif encore qu'aucune nouvelle proposition de ce genre n'ait été faite.
McDougal et Burke, The Public Order of the Oceans (1962), p. 497-498.

61
COMPÉTENCE PÊCHERIES (OP. IND. DILLARD) 61

étant évidemment entendu et accepté que les conclusions 6) et c)
sont fondées sur le droit international général et, bien sûr, ne con-
cernent pas uniquement les effets de l'échange de notes. » (Compte
rendu du 29 mars 1974, p. 23 et 24.) (Les italiques sont de nous).

Evidemment, les observations des conseils ne lient nullement la Cour.
Toutefois, il n’est pas sans intérêt de remarquer que le demandeur n’a pas
considéré sa première conclusion comme essentielle aux fins du règle-
ment de l'affaire, point de vue que la Cour a adopté aussi, dans l'exercice
de son pouvoir discrétionnaire.

Sur le plan de principes plus généraux, il est permis aussi de soutenir
qu’on aurait peut-être été mal avisé de fixer une limite déterminée pour
Pextension de la compétence en matière de pêcheries erga omnes. Il
ressort d’un examen même rapide des nombreux écrits consacrés à la
question qu’il y a tant de diversité dans les espèces de poissons et l’am-
pleur de leur migration, et tant de différence dans la longueur des côtes
et l'étendue du plateau continental, que l’on peut douter de l'opportunité
d'établir une limite figée d'application générale. II va de soi que les pois-
sons et, surtout les poissons nectoniques du genre de ceux dont il s’agit en
l'occurrence, ne respectent pas les compétences nationales. Le problème
appelle peut-être l'application de principes souples plutôt que celle de
règles fixes.

Charles De Visscher, dans son livre intitulé Théories et réalités en droit
international public, envisage le vaste problème que pose la détermi-
nation de normes générales à propos de l’affaire des Pécheries. Au cours
de son argumentation, il cite en l’approuvant (n° 38) le passage suivant de
Brierly, tiré du cours que celui-ci a fait en 1936 à l’Académie de droit
international de La Haye:

«L’uniformité n'est bonne que quand elle est commode, c’est-
à-dire quand elle simplifie notre tâche; elle est mauvaise quand elle
résulte d’une assimilation artificielle de cas dissemblables... La
nature de la société internationale ne rend pas seulement difficile le
développement de règles d'application générale du droit international,
il arrive souvent qu’elle les rend peu souhaitables. » (58 Recueil des
cours, IV, p. 17 et 18.)

Cette digression désintéressée dans la présente opinion n’a pas pour but
de suggérer qu’en l’espéce la Cour affronte directement le problème théo-
rique et complexe qui consiste à concilier la nécessité des normes générales
pour assurer un certain degré de prévisibilité avec la nécessité de les
éviter pour tenir compte du caractère particulariste et individualiste de
l'objet auquel les normes s'appliquent. Cette digression a seulement pour
but d'indiquer l’un des aspects plus larges de la compétence en matière de
pêcheries qui ont une incidende sur la présente affaire.

*

62
COMPÉTENCE PÊCHERIES (OP. IND. DILLARD) 62

Pour tous les motifs indiqués ci-dessus, j’estime que la Cour a eu raison
d'adopter une position intermédiaire entre ia conception étroite de l’af-
faire tirée de la violation du traité, à laquelle j’ai fait allusion plus haut, et
la conception plus large tirée de la première conclusion du Royaume-
Uni. En bref, les deux premiers sous-paragraphes du dispositif sont préfé-
rables aux autres solutions justifiables. Reste à examiner la position plus
contestable adoptée aux sous-paragraphes 3 et 4 du dispositif.

ok

Comme je l’ai indiqué plus haut, la compétence que possède la Cour
pour connaître du différend quant au fond a été définitivement établie
dans l’arrêt que celle-ci a rendu le 2 février 1973. Mais l'attribution de
compétence au sens du pouvoir général de connaître du fond d’un diffé-
rend est une chose; la nature et l'étendue de ce pouvoir en sont une autre.

C’est précisément à propos des sous-paragraphes 3 et 4 du dispositif de
l’arrêt que des questions relevant de cette dernière catégorie ont été sou-
levées au sujet de l’étendue de la compétence que la Cour s’est reconnue.

Au sous-paragraphe 3 du dispositif, la Cour dit que les deux Parties ont
l'obligation mutuelle d’engager des négociations de bonne foi pour
aboutir à la solution équitable de leurs divergences concernant leurs droits
de pêche respectifs dans les régions situées autour de l'Islande au large des
limites de pêche convenues dans l’échange de notes de 1961. Au sous-para-
graphe 4, elle indique les considérations fondamentales sur lesquelles ces
négociations doivent reposer. En bref, il y est dit que, dans la répartition
des ressources halieutiques de ces régions, il y a lieu de tenir compte de la
part préférentielle à laquelle l'Islande a droit dans la mesure où elle
remplit les conditions requises pour être un Etat spécialement tributaire
des pêcheries des eaux avoisinant ses côtes; qu’il y a également lieu de
tenir compte des droits établis du Royaume-Uni; que les droits des deux
Etats doivent être exercés dans la mesure compatible avec la conservation
et le développement des ressources halieutiques dans la région; qu'il faut
en outre tenir compte des intérêts qu’ont d’autres Etats à la conservation
et à l’exploitation équitable de ces ressources; enfin, que les deux Etats
doivent continuer à étudier les mesures qu’imposent la conservation, le
développement et l'exploitation équitable desdites ressources sur la base
de renseignements scientifiques et autres données disponibles.

Dans son mémoire sur le fond (par. 300 à 307), le Royaume-Uni a
beaucoup insisté sur le fait qu’il était souhaitable d’appliquer des prin-
cipes d'équité dans l'intérêt des deux Parties; ces vues se retrouvent dans
les conclusions formulées tant dans la requête que dans ledit mémoire
et ont été réitérées avec force au cours des plaidoiries. Dans l'affaire
connexe à laquelle la République fédérale d'Allemagne est Partie deman-
deresse, cette dernière a adopté une position analogue. La justification en
est la nécessité reconnue d’assurer l’équilibre voulu entre les droits tra-
ditionnels du demandeur et les droits préférentiels de l'Islande, dans l’in-

63
COMPÉTENCE PÊCHERIES (OP. IND. DILLARD) 63

térêt d’une conception rationnelle de exploitation et de la conservation
des ressources de la pêche dans les eaux contestées.

La Cour, qui est maîtresse de sa propre compétence, n’est évidemment
pas tenue par la position qu’a adoptée le demandeur; elle doit cependant
s'interroger sur l'étendue de sa compétence compte tenu de la source de
celle-ci. Il n’est pas sans intérêt de relever à ce propos que c’est la Partie
dont les intérêts sont le plus gravement affectés qui sollicite de la Cour une
solution de ce genre, juridiquement fondée sur le principe énoncé à l’ar-
ticle 2 de la Convention de 1958 sur la haute mer qui, quoique ne liant pas
l'Islande en tant qu’élément du droit conventionnel, a cependant force
obligatoire en tant que norme proclamée et reconnue du droit interna-
tional. Pourquoi donc la Cour n’accueillerait-elle pas favorablement
la proposition tendant à ce qu’une solution équitable soit trouvée au
différend 1?

Telle que je la comprends, la thèse que l’on fait valoir pour mettre en
doute le pouvoir de la Cour de traiter de ces questions repose sur le rai-
sonnement suivant. Tant l’existence de la compétence de la Cour que
l'étendue de cette compétence découlent uniquement de l'échange de
notes de 1961. Le terme «différend » qui figure dans cet échange de notes
doit s'entendre rigoureusement du genre de différend que les Parties ont
envisagé lorsqu'elles ont négocié et mis au point les notes qu’elles ont
échangées. Tel est le domaine dans lequel la Cour a compétence, et il n’en
est pas d’autre. A aucun moment intéressant la présente affaire, il n’y a eu
entre les Parties de litige en ce qui concerne des droits préférentiels ou des
mesures de conservation. Bien au contraire, le différend n'a porté que sur
l'élargissement lui-même et sur le point de savoir si l’on pouvait consi-
dérer que cet élargissement avait un fondement en droit international. La
Cour ne saurait modifier la nature du différend sans contrevenir à la dis-
position qui, dans l'échange de notes, lui attribue un pouvoir limité. Une
telle interprétation, dit-on, outre qu’elle est renforcée par les travaux
préparatoires, est pleinement conforme au principe souvent répété selon
lequel la Cour devrait toujours faire preuve de la plus grande retenue
lorsqu'il s’agit pour elle de s’attribuer des pouvoirs juridictionnels ou
d'étendre ceux qui lui ont été confiés. Telle est la thèse que l’on fait
valoir. Si plausible soit-elle, cette thèse n’est à mon avis pas suffisamment
convaincante. On a évidemment raison de dire que l'échange de notes est
la source exclusive de la compétence de la Cour; on a également raison de

t Comme l'a dit le juge Hudson « Les règles bien connues sous le nom de principes
d'équité ont depuis longtemps été considérées comme faisant partie du droit inter-
national, et, à ce titre, elles ont souvent été appliquées par des tribunaux internationaux »
(Prises d'eau à la Meuse, arrêt, 1937, C.P.J.L série A[B n° 70, p. 76). J'ajouterai que ces
principes sont particulièrement pertinents quand les questions litigieuses concernent
l'usage commun de ressources limitées et quand les normes applicables de droit
international se présentent plutôt sous la forme de principes (« standards »).

64
COMPÉTENCE PÊCHERIES (OP. IND. DILLARD) 64

dire que la question principale dont les Parties ont discuté au cours des
négociations qui ont précédé l’échange de notes était l’élargissement
proprement dit de la juridiction sur les pêcheries et non les droits préféren-
tiels ou les mesures de conservation. Ces deux dernières questions n’ont
cependant pas été totalement passées sous silence.

De fait, dès le premier entretien, le 12 octobre 1960, sir Patrick Reilly
reconnaissait, dans ses observations liminaires, que tant à l’intérieur qu’à
l'extérieur de la zone située entre 6 et 12 milles des côtes islandaises, il
pouvait y avoir des eaux «dans lesquelles, pour tenir compte du principe
scientifique de la conservation, il faudrait interdire la pêche au chalut ».
Le représentant de l'Islande, M. Andersen, a rétorqué que «des mesures
de conservation applicables uniformément à tous ne suffisaient pas à
protéger les pêcheries côtières de l'Islande » (Records of the Anglo-Ice-
landic Discussions, 1 octobre 1960-4 décembre 1960, p. | et 5). Au sur-
plus, il faut bien reconnaître qu'il existe une certaine ambiguïté quant au
sens du mot «exclusif »; c’est là une considération qui a ultérieurement
été invoquée et que l’on retrouve dans certaines des communications
diplomatiques qui ont été échangées postérieurement à la conclusion de
l'échange de notes, par exemple dans la note du Gouvernement islandais
du 11 août 1972, où il est fait expressément mention des droits préfé-
rentiels des navires islandais (mémoire du Royaume-Uni sur le fond,
annexe 10). Quoi qu’il en soit, le point le plus important à mon avis est
le contexte plus vaste dans lequel le différend lui-même se situe.

*

On se souviendra que, dans l'échange de notes, il est question de la ré-
solution de l’Althing du 5 mai 1959 (dont un passage est reproduit au
paragraphe 24 de l'arrêt}. Le point qui mérite d’être relevé est que cette
résolution mentionne expressément la «politique consacrée par la loi de
1948 concernant la conservation scientifique des pêcheries du plateau
continental ».

La loi de 1948 était intitulée « Loi concernant la conservation scienti-
fique des pêcheries du plateau continental » et, aux termes de son article
premier, le ministère des Pêcheries était autorisé à établir «par voie de
règlement, dans les limites du plateau continental islandais, des zones
de conservation définies...» Il était également dit dans cet article que
«les pêcheries seront intégralement réglementées et contrôlées par
PIslande...» (les italiques sont de nous).

Pour en revenir à l'échange de notes de 1961, il convient de souligner
qu'il n'y est pas fait mention d’un type particulier d’¢largissement, mais
qu'il y est simplement dit que le Gouvernement islandais s’emploiera à
mettre en œuvre la résolution du 5 mai 1959 «relative à l’élargissement de
la juridiction sur les pêcheries ». Qui plus est, les termes employés pour
décrire le «différend » ne sont nullement limités au fait matériel de l'élar-
gissement, mais visent tout «différend en la matière », et il est prévu qu’au

65
COMPÉTENCE PÊCHERIES (OP. IND. DILLARD) 65

cas où surgirait un tel différend, «la question» sera portée devantla Cour
à la demande de l’une ou l’autre partie (les italiques sont de nous). La
clause est rédigée en termes très généraux et, à première vue, rien n’au-
torise une interprétation restrictive.

Compte tenu de l'importance de la résolution du 5 mai 1959 et du fait
qu'elle trouve sa base dans la loi de 1948, il me paraît clair qu’une inter-
prétation trop étroite de l'échange de notes de 1961 n’est ni dictée par les
termes de ces notes, ni justifiée eu égard au contexte dans lequel le dif-
férend tout entier se situe.

Peut-être pourrais-je éclaircir la question en donnant un exemple
hypothétique bien simple. Supposons qu’au lieu de chercher à étendre sa
zone de compétence exclusive dans l'intention d’éteindre les droits du
Royaume-Uni, ou d’une manière telle que les droits de ce pays risque-
raient de s’en trouver éteints, l'Islande, invoquant des droits préférentiels
à exercer ou des mesures de conservation à appliquer, ait posé des condi-
tions jugées intolérables par le Royaume-Uni. Pourrait-on valablement
soutenir que ce genre d'élargissement, bien qu’expressément lié à Vexer-
cice de droits préférentiels et aux nécessités de la conservation, échappe-
rait complètement au champ d’application de l'échange de notes? N’ap-
partiendrait-il pas quand même à la Cour de trancher la question au
regard du droit international? Serait-il plausible de soutenir que, ce
faisant, la Cour a quelque peu transformé la nature du «différend»?

A ceux qui pourraient reprocher à cet exemple de porter à faux, étant don-
né qu’un tel élargissement revêtirait en fait un caractère d’«exclusivité », je
ne puis que répondre qu'une telle observation porterait elle-même à faux.

Je partage entièrement l’avis de la Cour lorsqu'elle conclut dans son
arrêt que la prétention de l'Islande est, en fait, une prétention à des droits
exclusifs. Cette conclusion est d’ailleurs essentielle au raisonnement sur
lequel repose l'arrêt. Nul ne contestera, du reste, qu’une prétention à une
juridiction qui ne permettrait à un Etat de pratiquer la pêche dans la zone
contestée que si l’Etat riverain veut bien fe tolérer mérite d’être qualifiée
de prétention a des droits exclusifs. I! convient cependant de noter en
même temps que la notion de juridiction «exclusive» n’est pas dépourvue
de toute ambiguite, comme le montre l'incertitude qui règne au sujet des
prétentions de nombreux Etats à une zone de- pêche dépassant la limite
des 12 milles. Cette incertitude se retrouve également dans une certaine
mesure dans les communications diplomatiques officielles échangées
entre le Royaume-Uni et l'Islande ainsi que dans la pratique qui a été
suivie en l’espèce. Il n’est donc pas surprenant que, pour répondre à une
question qui avait été posée par un membre de la Cour, il ait fallu au
conseil du demandeur, lors des plaidoiries, l'équivalent de neuf pages
(version ronéotypée du document, compte rendu du 29 mars 1974,
p. 24-33) pour analyser les nombreux sens que peut avoir le mot «exclusif»
dans la pratique des Etats, en s’attachant principalement à trois catégo-
ries de cas. L'exemple hypothétique que j’ai donné tend à montrer qu'une
prétention fondée sur les nécessités de la conservation #’échapperait pas
au champ d’application de l'échange de notes.

66
COMPÉTENCE PÊCHERIES (OP. IND. DILLARD) 66

Si l’on se place du point de vue du Royaume-Uni, peu importerait que,
dans l'hypothèse que j'ai indiquée, il s'agisse ou non, objectivement,
d’une prétention à des droits exclusifs. Ce qui importe, c'est qu'une pré-
tention à une compétence élargie fondée sur des motifs tenant à la conser-
vation, ne serait pas exclue en application des dispositions de l'échange de
notes.

La thèse niant à la Cour compétence pour connaître d’une telle ques-
tion pêche, à mon avis, du fait qu’elle repose sur une conception par trop
simpliste de la nature du différend. De toute évidence, un tribunal ne
peut pas transformer un litige entre deux fermiers sur la propriété d'une
vache en un litige sur la propriété d’un tracteur. Toutefois, le différend
que vise l'échange de notes n’a pas un caractère aussi nettement défini.
Quand on parle de l'élargissement de la «juridiction sur les pêcheries »,
on parle du prolongement du pouvoir national dans une zone qui n’est
pas nationale et cela peut enfreindre les droits du demandeur. Il ne faut
pas oublier non plus que l’un des buts principaux de l'échange de notes
était de fournir un moyen amiable de résoudre le différend, s’il en surgis-
sait un entre les parties.

Il n’est pas niable que la Cour aurait pu trancher le différend en limitant
le dispositif de son arrêt aux deux premiers sous-paragraphes. Elle aurait
également pu le faire en statuant sur la première conclusion du Royaume-
Uni comme je l'ai indiqué plus haut dans mon opinion. Elle n'était pas
tenue d’aborder la question des droits préférentiels et des nécessités de la
conservation. Il s’agit là, selon moi, de l’exercice de ses pouvoirs discré-
tionnaires, voire d’une question de prudence judiciaire. Mais tout cela n’a
pas pour conséquence d'empêcher la Cour de se prononcer sur le différend
en se plaçant dans l’optique plus large si ardemment souhaitée par le
demandeur. Une interprétation différente de l'échange de notes de 1961, je
veux dire une interprétation beaucoup plus restrictive, aurait pu suffire
à trancher la question immédiate qui divisait les Parties, mais je ne crois
pas qu’elle aurait suffi pour résoudre le différend en reconnaissant les in-
térêts des deux Parties et en leur fournissant des principes directeurs pour
leur comportement futur, surtout dans le cas d'un différend fortement im-
prégné d’éléments relevant de ce que l’on appelle parfois la justice distri-
butive.

Je m’empresse d'ajouter que je ne veux nullement dire que la Cour elle-
même devrait s’efforcer de résoudre des questions comportant de tels
éléments. Mais, je le répète, la Cour reste dans le cadre de sa fonction
lorsqu'elle indique la nature des droits qui s’opposent et fournit des cri-
tères appropriés en vue de faciliter l’heureuse solution du différend,
comme elle l’a fait dans les affaires du Plateau continental. De toute
évidence, c'est là ce que la Cour a cherché à faire dans les troisième et
quatrième sous-paragraphes du dispositif de son arrêt.

%#

67
COMPÉTENCE PÊCHERIES (OP. IND. DILLARD) 67

J'aurais pu arrêter là mes observations en ce qui concerne la question
de la compétence, mais il est un autre problème, plus difficile, je crois, à
résoudre, qui se pose à ce propos. Il est possible de soutenir que, s’il est
vrai que la Cour avait le pouvoir de se prononcer sur l'existence et la per-
tinence des normes juridiques que renferment la notion de droits préfé-
rentiels et celle de droits établis, compte tenu des besoins de la conserva-
tion, elle aurait dû s’abstenir d’imposer aux Parties le devoir de négocier.
En d’autres termes, elle aurait dû se contenter d'indiquer /a base des
négociations, sans dire que les Parties avaient le devoir de les engager.
On pourrait même faire valoir que, indépendamment de la question de
savoir si la Cour dispose ou non de l’autorité voulue à cet effet, il est fal-
lacieux d'imposer aux Parties un tel devoir, surtout si l'on tient compte de
l'accord provisoire de novembre 1973, accord qui semble priver d’une
bonne partie de sa substance l'argument tiré de l’article 33 de la Charte,
dont les dispositions sont limitées à tout différend «dont la prolongation
est susceptible de menacer le maintien de la paix et de Ja sécurité interna-
tionale... ».

Pour placer la question dans sa juste perspective, il convient d'observer
que le devoir de négocier n’implique pas, bien entendu, que les parties
doivent engager des négociations immédiatement ou plus tard. De toute
évidence, il faudrait qu’une partie en prenne l'initiative lorsqu'elle estime
que les circonstances l’exigent. L'autre partie serait alors tenue de prendre
position. Dans la présente affaire, il est tout à fait concevable, étant donné
l'importance de l’accord provisoire de 1973, que les Parties maintiennent
le statu quo jusqu’à l'expiration de cet accord.

Aux paragraphes 73 à 77 de son arrêt, la Cour aborde la question de
l'autorité dont elle dispose pour spécifier ce qu’est en l’occurrence le
devoir de négocier. Elle déclare: «Il résulte implicitement de la notion de
droits préférentiels que des négociations sont nécessaires pour définir ou
délimiter l'étendue de ces droits...» (par. 74). Elle s'appuie, semble-t-il,
sur la nécessité de négocier qui tient à la nature même des droits préféren-
tiels; elle mentionne la «collaboration » requise par la résolution adoptée
à Genève en 1958 sur les situations spéciales touchant les pêcheries
côtières: elle souligne enfin le passage suivant de l’arrêt rendu dans les
affaires du Plateau continental de la mer du Nord où il est dit que l’obliga-
tion de négocier que les Parties à ce différend avaient assumée aux termes
des compromis:

«ne constitue qu’une application particulière d’un principe qui est à
la base de toutes relations internationales et qui est d’ailleurs reconnu
a l’article 33 de la Charte des Nations Unies comme l’une des
méthodes de règlement pacifique des différends internationaux »
(C.LJ. Recueil 1969, p. 47, par. 86).

Sans indiquer expressément qu'il se fonde sur l’article 33 de la Charte,
l'arrêt rendu dans la présente affaire donne à entendre que, du fait qu'il
repose sur la nature même des droits en jeu, son fondement correspond
aux principes et aux dispositions de la Charte.

68
COMPÉTENCE PÊCHERIES (OP. IND. DILLARD) 68

La référence à «la nature même des droits respectifs des Parties »
(par. 75), tout en étant justifiée, peut paraître cependant une description
par trop énigmatique de la source d’un pouvoir que l’on s’attribue;
elle appelle donc quelques précisions.

J'estime qu’en tout état de cause on peut justifier la conclusion à la-
quelle la Cour est parvenue en invoquant la pratique iargement répandue
des Etats tant dans le domaine de la conservation des ressources halieu-
tiques que, en raisonnant par analogie, dans d’autres domaines où les
droits respectifs des Etats entrent en opposition à l’occasion de l’utilisa-
tion d’une ressource commune.

Aux paragraphes 266 à 281 de son mémoire sur le fond, le demandeur a
appelé attention non seulement sur la Convention de 1959 sur les pêche-
ries de l'Atlantique du nord-est, à laquelle sont parties quatorze Etats au
nombre desquels figurent tant le demandeur que l'Islande, mais aussi sur
la Convention internationale de 1949 pour les pêcheries de l'Atlantique
Nord-Ouest, la Convention de 1966 pour la conservation des thonidés de
l'Atlantique, l'accord de 1969 entre les Etats-Unis d'Amérique et l'URSS
concernant la pêche au crabe, la Convention de 1949 entre les Etats-Unis
d'Amérique et Cuba sur la conservation de la crevette, l'accord de 1972
entre le Brésil et les Etats-Unis d'Amérique sur la conservation de la
crevette, la Convention de 1969 sur la conservation des ressources biolo-
giques de l'Atlantique Sud-Est, l’accord de 1971 entre le Canada et la
Norvège sur la pêche au phoque et la conservation des stocks de phoque
dans l'Atlantique Nord-Ouest et l'accord de 1972 entre l'Islande, la Nor-
vège et l'URSS sur la réglementation de la pêche au hareng atlanto-scan-
dinave. Après avoir énuméré de nombreux autres accords et conventions
concernant la mer Baltique, la mer Noire, l'océan Pacifique et l’Antarc-
tique, le demandeur conclut que dans six mers et océans, trente Etats au
moins ont participé à des accords internationaux réglementant la pêche en
haute mer lorsque le besoin s'est fait sentir de prendre des mesures de
conservation, de réglementation et de contrôle |.

Je ne dis nullement que chacun de ces accords est le fruit de l'exécution
d’un devoir antérieur de négocier. Cependant, il est manifeste que chacun
d'eux a été conclu parce que les parties avaient impérieusement ressenti le
besoin d'engager des négociations pour parvenir à un accommodement
de leurs droits divergents. Il n'est pas sans intérêt de rappeler également
que, dans le préambule de la Convention de 1959 sur les pêcheries de
l'Atlantique du nord-est, tous les Etats parties déclarent qu’ils sont:

1 Ilressort de la compilation figurant dans Lay, Churchill, Nordquist, New Directions
in the Law of the Sea, vol. U, p. 771 à 798, qu'au 1°" août 1972 il existait non moins de
deux cent dix accords bilatéraux et multilatéraux traitant de divers aspects du droit de
la mer. Après les avoir passés en revue avec une minutie toute particulière, McDougal
et Burke concluent: « Depuis que l’on a commencé à se préoccuper de questions de
conservation en 1911 ... virtuellement tous les accords internationaux traduisent ie
sentiment général que la participation de tous les Etats qui ont un intérêt non négli-
geable à l'égard d'une pécherie est nécessaire aux fins d’une action efficace.» (McDougal
et Burke, The Public Order of the Oceans, 1962, p. 965.)

69
COMPÉTENCE PÊCHERIES (OP. IND. DILLARD) 69

«Désireux d’assurer la conservation des stocks de poisson et
l’exploitation rationnelle des pêcheries de l’océan Atlantique du
nord-est et des eaux adjacentes. »

De même, les dispositions de la Convention sur la pêche et la conserva-
tion des ressources biologiques de la haute mer imposent a fous les Etats
le devoir de prendre des mesures pour assurer la conservation de ces res-
sources. À l’article premier, paragraphe 2, il est dit:

«Tous les Etats sont tenus d’adopter ou de coopérer avec d’autres
Etats pour adopter telles mesures applicables à leurs nationaux
respectifs qui pourront être nécessaires pour la conservation des
ressources biologiques de la haute mer. » (Les italiques sont de nous.)

Ces dispositions sont renforcées par celles de l’article 4, paragraphe 1,
où il est dit:

«Si les nationaux de deux ou plusieurs Etats se livrent à la pêche
du même stock ou des mêmes stocks de poisson ou autres ressources
biologiques marines dans une ou plusieurs régions de la haute mer,
ces Etats engagent, à la demande de l’un d’eux, des négociations
en vue d’imposer d’un commun accord à leurs nationaux les mesures
nécessaires pour la conservation des ressources biologiques affec-
tées. » (Les italiques sont de nous.)

Bien que l'Islande ne soit pas partie à cette convention, il est permis de
supposer, compte tenu de la pratique des Etats et du fait que la nécessité
des mesures de conservation est de plus en plus largement reconnue et
son urgence admise, que le principe que cette convention proclame peut
constituer une norme de droit international coutumier, surtout si l’on
se souvient de l’observation suivante faite par M. Tanaka en une autre
occasion:

«L’existence d’une organisation mondiale comme les Nations
Unies, celle de la Commission du droit international, et leur acti-
vité, d’une manière générale, ne peuvent qu’accélérer la formation
rapide d’un droit coutumier. » (C.L.J. Recueil 1969, p. 177.) 1

Un autre argument peut être tiré de la clause restrictive de l’article 2 de
la Convention sur la haute mer, que l’arrêt mentionne fréquemment.
L'obligation de tenir dûment compte des intérêts des autres Etats,
qu’énonce l’article 2, est évidemment une norme juridique que tous les
Etats doivent respecter. Son exécution peut être demandée par tout Etat
qui prétend qu’un autre Etat porte atteinte à ses intérêts, si bien qu’il
en résulte une obligation de parvenir à un certain arrangement par des
méthodes pacifiques. I] convient également de relever que, dans son com-

1 Comparer également l'observation faite par M. Sorensen (C.I.J. Recueil 1969,
p. 242 à 247). Voir, d’une façon générale, Baxter, «Treaties and Custom», Académie
de droit international de La Haye, Recueil des cours, 1970, I, p. 31 à 104.

70
COMPETENCE PECHERIES (OP. IND. DILLARD) 70

mentaire sur le projet préliminaire qui est finalement devenu l’article 2 de
la Convention sur la haute mer, la Commission du droit international a
indiqué que les droits que visaient les règles énoncées étaient notamment:
«Des droits des Etats relatifs à la conservation des ressources biologiques
de la haute mer.» (Annuaire de la Commission du droit international,
vol. IT, 1956, p. 278.) (Les italiques sont de nous.)

Il serait non seulement fastidieux, mais inutile, de poursuivre cette ana-
lyse en mentionnant des problèmes analogues qui se posent dans des
domaines autres que celui des pêcheries. Je ne puis cependant manquer
d’appeler l'attention sur les observations que M. Jessup a formulées dans
son opinion individuelle relative aux affaires du Plateau continental de la
mer du Nord et où il parle du principe, renforcé par la pratique des Etats,
qui proclame la nécessité de la coopération internationale en matière
d'exploitation d’une ressource «naturelle» commune à deux Etats au
moins. Aux exemples qu’il cite et à ceux que lon trouve dans l’article
d’Onorato, « Apportionment of an International Petroleum Deposit»,
17 International and Comparative Law Quarterly (1969) auquel il renvoie,
on peut en ajouter bien d’autres (C.1.J. Recueil 1969, p. 82 et 83).

Envisagé dans cette large optique, le pouvoir de la Cour de statuer sur
cette question et de proclamer l'existence d’un devoir de négocier de
bonne foi me paraît fondé en droit.

*
* *

Jai fait mention un peu plus haut d’éléments de « justice distributive »;
cela m’amène à ajouter quelques observations, à titre d’explication, au
risque même de paraître pontifier.

Tant dans son aspect pratique que dans ses répercussions à long terme,
la présente affaire soulève le problème de la répartition rationnelle et
satisfaisante de ressources limitées ou de ce que l’on présume être des
ressources limitées. Elle offre un exemple pour ainsi dire typique de ce
que, dans les théories classiques de fa justice, on qualifie de justice dis-
tributive par opposition à la justice commutative (parfois appelée cor-
rective).

De toute évidence, ce n’est guère ici qu’il convient d'entreprendre une
analyse abstraite des conditions auxquelles doit répondre ce qui pourrait
être une juste solution d’une controverse déterminée. Beaucoup d’encre a
coulé sur cette question générale et il serait prétentieux, et probablement
vain, que je l’aborde. Je tiens seulement à dire qu'à la différence de la
justice commutative, la justice distributive pourrait fournir un utile élé-
ment pour analyser la nature d’un différend, le rôle d’un tribunal et le
caractère des normes qu’il peut appliquer !.

1 La notion de justice distributive peut être analysée de plusieurs façons dont
certaines ont été examinées dans diverses opinions relatives aux affaires du Plateau
continental de la mer du Nord. Je reconnais volontiers que, dans le contexte de ces
affaires, le recours par la République fédérale d'Allemagne à cette notion était dis-
cutable.

71
COMPÉTENCE PÊCHERIES (OP. IND. DILLARD) 71

En simplifiant beaucoup les choses, on pourrait dire que la différence
entre ces deux sortes de justice est la suivante: les questions liées à l’éta-
blissement d’un système ou d’un régime de répartition équitable des res-
sources comportent des éléments de justice distributive; en revanche, les
perturbations apportées à un tel système sont du ressort de la justice com-
mutative |.

Il est permis de supposer que les premières sont du ressort du pouvoir
législatif tandis que les secondes relèvent de {a Cour. Mais ce moyen
facile d’éluder le problème ne tient aucun compte du climat tumultueux
dans lequel naissent les différends, de la façon dont on en saisit la Cour et
il méconnaît la nécessité de leur apporter une solution.

Dans la présente affaire, on peut faire valoir, comme l’a fait l'Islande,
que, pour assurer une répartition judicieuse des ressources, il faudrait s’en
remettre aux normes juridiques qui pourraient se dégager de la troisième
Conférence sur le droit de la mer. Le mérite que peut avoir cette position est
cependant neutralisé par le simple fait que la Cour doit statuer sur une af-
faire qui comporte, fondamentalement, des éléments de justice distributive.

Aucune fhéorie du processus judiciaire qui interdirait à un tribunal
d'analyser tous les éléments que peut faire intervenir un différend, de
réclamer tous renseignements à l'appui, même ceux de caractère haute-
ment scientifique, et de «dire le droit » en ce qui concerne l'établissement
d’un système de répartition, ne saurait empêcher la Cour de le faire. Mais
si l’on tient compte de considérations d’ordre pratique, politique et psy-
chologique, on est amené à conclure que cette fonction peut être le mieux
remplie, dès l’origine du différend, par les parties elles-mêmes ou, mieux
encore, par d’autres organes particulièrement qualifiés pour apprécier les
intérêts en présence ainsi que les facteurs scientifiques pertinents, sou-
peser les valeurs en jeu et dire s’il faut continuer à revoir le régime pour
l’aménager en fonction de l’évolution de la situation. C’est en se bornant à
fournir les principes juridiques directeurs qui pourraient faciliter l’éta-
blissement du système et, au cas où un différend viendrait ultérieurement
à surgir, en s’employant à rectifier les perturbations apportées au système
que la Cour s’acquitte au mieux de sa fonction. Tout au long de ses tra-
vaux, la Cour a considéré en même temps que les parties négocieraient, en
fait, de bonne foi.

Telle est, de toute évidence, la position que la Cour a adoptée aux sous-
paragraphes 3 et 4 du dispositif de son arrêt. Vu sous cet angle, sa décision
complète les décisions qu’elle a prises dans les deux sous-paragraphes
précédents, en même temps qu’elle répond aux impératifs de la justice
distributive.

(Signé) Hardy C. DILLARD.

1 La distinction (encore que sous une forme différente de la mienne) est généralement
attribuée à Aristote qui l’examine, 4 propos de la justice «particulière», dans sa
Politique (AW, 9, et V, 1) et son Ethique à Nicomaque (V, 3, 1-17). On peut trouver
d'autres références et une brève explication de cette distinction dans Académie de droit
international de La Haye, Recueil des cours, tome 91, 1957-I, p. 549-550.

72
